DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-7, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 5-6 and 20 it is unclear if the plurality of panels from claim 1 are doing the “displaying”.
Claims 2 and 17 recite the limitation "the received data" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claims should state “plurality of data”.
Claim 7 recites the limitation "the information list" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In re claim 7 it is unclear what constitutes a type or a status?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Martin (US 2018/0007845).
In re claims 1 and 16, Martin discloses a method for remotely controlling a plurality of indoor farming facilities comprising: receiving, over a computer network, from a plurality of devices installed in an indoor farming module, a plurality of data [0059] associated with at least one of: a water level in a watering reservoir [0151], a pH level in an irrigation system, a temperature in the indoor farming module, a humidity level in the indoor farming module, a carbon dioxide (CO2) level in the indoor farming module, and a power relay status; filtering the received plurality of data on a remote computer based on a filtering field [0236]; displaying, in a plurality of panels, the filtered data received from the plurality of devices [0234]; configuring a plurality of schedules for the plurality of devices, wherein the plurality of schedules comprise at least one of an irrigation schedule [0151], a lighting schedule [0118], and a data collection schedule; and sending the configured plurality of schedules to one or more controllers of the indoor farming module [0151].
In re claims 2 and 17, with reference to [0009] and [0051], Martin discloses the received data comprises temperature and humidity recordings in a predefined period of time.
In re claims 3 and 18, with reference to [0151], Martin discloses configuring a recurring interval for the plurality of schedules.
In re claims 4 and 19, with reference to [0053], Martin discloses the plurality of schedules are configured to control a plurality of associated power relays.
In re claims 6 and 7, with reference to [0234-0236], Martin discloses displaying an information list of each of the plurality of devices, wherein the information list comprises at least one of a type, a status, an IP address, a recent activity, and a tag of at least one of the plurality of devices.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2018/0007845).
In re claims 5 and 20, with reference to [0245], Martin discloses displaying data using graphics. Not specifically disclosed are curves. However, it would have been obvious to one having ordinary skill in the art at the time of the invention to have displayed the collected data in any known, suitable form including curves in order to effectively convey the collected data to the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113.  The examiner can normally be reached on Monday-Friday 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA L BARLOW/Primary Examiner, Art Unit 3644